      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:15-CR-22-KS-MTP

FRANK MCAFEE


                                        ORDER

      On April 12, 2016, Defendant Frank McAfee pleaded guilty to conspiracy to

possess 500 grams or more of methamphetamine and 500 grams or more of cocaine

hydrochloride with intent to distribute, in violation of 21 U.S.C. § 846. On July 8,

2016, the Court sentenced him to 25 years of imprisonment followed by 7 years of

supervised release. On January 7, 2021, Defendant filed a Motion for Compassionate

Release [138] pursuant to 18 U.S.C. § 3582(c)(1)(A) because of the COVID-19

pandemic, although he is not due to be released until January 2037.

      First, to the extent Defendant seeks it, the Court does not have the authority

to order home confinement. See United States v. Sherrill, 2021 WL 214684, at *3 (S.D.

Miss. Jan. 21, 2021) (citing 18 U.S.C. § 3621(b); United States v. Dysart, 66 F. App’x

526, 2003 WL 21018298, at *1 (5th Cir. 2003)).

      As for a reduction of Defendant’s sentence, 18 U.S.C. § 3582 permits the Court

to reduce a term of imprisonment after considering the factors set forth in 18 U.S.C.

§ 3553(a), if it finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements
      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 2 of 7




issued by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has

the burden of demonstrating that he meets the requirements for compassionate

release. United States v. Whirl, 2020 WL 3883656, at *1 (S.D. Miss. July 9, 2020).

      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide    that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

                                           2
      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 3 of 7




circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      The policy statement also contains a catch-all provision that the Bureau of

Prisons may determine whether there is some other “extraordinary and compelling

reason” other than those in subdivisions (A) through (C). U.S. SENTENCING

GUIDELINES MANUAL § 1B1.13 cmt. n. 1(D). The Fifth Circuit has declined to weigh

in as to whether the catch-all provision “delegates only to the Bureau of Prisons.”

United States v. Thompson, --- F.3d ---, 2021 WL 37493, at *2 n. 4 (5th Cir. Jan. 5,

2021). This Court, however, defers to the plain language of the policy statement,

which delegates the authority to determine whether such “other reasons” exist to the

Bureau of Prisons. See, e.g. United States v. Garcia, 457 F. Supp. 3d 651, 655-56 (C.D.

Ill. 2020) (policy statement provision requiring “catch-all” to be determined by BOP

was not overridden by First Step Act).

      Defendant argues that the COVID-19 pandemic constitutes an extraordinary

and compelling reason to reduce his sentence. He is currently incarcerated at

Williamsburg FCI in Salters, South Carolina. Defendant represented in briefing that

as of March 26, 2021, there were at least twelve active cases of COVID-19 at his

facility. The Government represented in its brief that, as of January 19, 2021, there

were 34 inmates with confirmed cases of COVID-19 in Williamsburg, that 100

inmates had recovered from the virus, and that 1 inmate had died.

      Defendant generally argues that he is unable to effectively avoid exposure to


                                          3
      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 4 of 7




the virus because of the conditions of confinement in the facility, and that he is at a

higher risk of death because he has preexisting medical conditions of diabetes,

hypertension, and high cholesterol. He argues that he would not pose a danger to the

safety of any person or the public if he is released, citing BOP rehabilitation courses

he has completed since he was incarcerated, including a drug abuse education course.

Defendant also argues that he has support from his family and the broader

community, citing letters of support submitted with his motion. Defendant represents

that he would live with his family in Bassfield, Mississippi if released.

      The Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant has not articulated a “serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correction facility and from which he or she is not expected to

recover.” See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A). Courts in

this Circuit have found that defendants who are not suffering from a terminal illness,

a serious physical or medical condition that diminishes their ability to care for

themselves, serious functional or cognitive impairment, or deteriorating physical or

mental health because of aging do not meet the standard imposed by the Sentencing

Commission’s policy statements. See, e.g. United States v. Takewell, 2020 WL

4043060, at *3 (W.D. La. July 17, 2020); United States v. Washington, 2020 WL

4000862, at *5 (E.D. La. July 15, 2020); United States v. Clark, 2020 WL 1557397, at


                                           4
      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 5 of 7




*4 (M.D. La. Apr. 1, 2020); United States v. Vasquez, 2020 WL 3000709, at *3 (S.D.

Tex. June 2, 2020); United States v. Johnson, 2020 WL 3962284, at *3 (S.D. Tex. July

13, 2020); United States v. Dodd, 2020 WL 3893695, at *4 (E.D. Tex. July 10, 2020);

United States v. Reeves, 2020 WL 3895282, at *3 (N.D. Tex. July 10, 2020); Whirl,

2020 WL 3883656 at *3. “Preexisting medical conditions that place a defendant at

increased risk for serious illness from COVID-19 are not in and of themselves

sufficient to establish extraordinary and compelling reasons justifying a reduction in

sentence.” United States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020).

      Additionally, Defendant’s “general concerns about possible exposure to

COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

reduction in sentence . . . .” Takewell, 2020 WL 404360 at *4. “[T]he mere existence

of COVID-19 in society” and, consequently, the prison system “cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also finds that Defendant has not demonstrated that he would not

present a danger to the safety of any other person or to the community if released.

Defendant received a 25-year sentence because of the severity of his crimes and his

criminal history. Defendant attempted to flee from officers during a traffic stop

performed while he was under surveillance for suspected drug-trafficking activities,

and he resisted arrest when they caught him. The officers found a kilogram of cocaine


                                           5
      Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 6 of 7




in his car. After arresting Defendant, agents obtained a search warrant and found

three pounds of crystal methamphetamine and five ounces of cocaine in Defendant’s

co-conspirator’s home. The co-conspirator claimed that Defendant had given him the

drugs for storage. When agents interviewed Defendant, he admitted to transporting

drugs for a supplier in Texas, who was working for someone else in Mexico. He

described “test runs” transporting drugs from Houston, Texas, to New Orleans,

Louisiana, as well as numerous other drug transactions. In all, Defendant was

responsible for conspiring to possess with intent to distribute over 135 kilograms of

cocaine, 16 kilograms of methamphetamine, and 782 kilograms of “ice.” Additionally,

Defendant has prior convictions of simple assault on a police officer and possession of

cocaine with intent to distribute, and he was involved in a domestic altercation in

May 2015, in which he allegedly shot a person.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). The Courts that have granted compassionate

release because of the pandemic “largely have done so for defendants who had already

served the lion’s share of their sentences and presented multiple, severe health

concerns.” Thompson, 2021 WL 37493 at *3. “Fear of COVID doesn’t automatically

entitle a prisoner to release.” Id.; see also Koons, 2020 WL 1940570 at *5.

      Defendant has a substantial amount of time left to serve on his sentence, and


                                          6
       Case 2:15-cr-00022-KS-MTP Document 150 Filed 04/09/21 Page 7 of 7




he has not provided any good reason why he should not serve it. He conspired to

traffic significant amounts of drugs, and his record includes serious, violent

unindicted criminal conduct. The BOP’s response to the pandemic, outlined in detail

in the Government’s brief, is sufficient, given the circumstances and logistical issues

presented by a prison environment. For all these reasons, the Court denies

Defendant’s Motion for Compassionate Release [32]. 1

       SO ORDERED AND ADJUDGED this 9th day of April, 2021.

                                                          /s/ Keith Starrett
                                                                    KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE




1See e.g. United States v. Brown, 2020 WL 6833778 (5th Cir. Nov. 20, 2020); United States v.
Jackson, 2020 WL 6702129 (5th Cir. Nov. 13, 2020); United States v. Rivas, 2020 WL 6437288 (5th
Cir. Nov. 2, 2020).
                                                7
